DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For the purpose of examination, USPGPub. version of the instant application is used for the citation of as-filed specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 and 10/20/2022 are being considered by the examiner.	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “Fp1, Fp2, F3, Fz, F4, C3, Cz, C4, A1, A2, 01, and 02” in Fig. 1C and “708 and 710” in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “alert in response to the health metric satisfying the health threshold” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 12, 14, 18, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 11) and in claim 20 (lines 8-9), the antecedent basis of the second occurrence of “glucose levels” seems indefinite since it is unclear if the second occurrence of “glucose levels” is the same as the first occurrence of “glucose levels” being sensed by the glucose sensing circuitry of claims 1 (line 4) and 20 (line 3). For the purpose of examination, these two occurrences of “glucose levels” are being interpreted to be the same.  All dependent claims are rejected for the same deficiency set forth above for the independent claims.
In claims 3, 4, 22, and 23 (line 2), the antecedent basis of “atrial fibrillation” seems indefinite since it is unclear if “atrial fibrillation” in claims 3, 4, 22, and 23 is the same as “atrial fibrillation” in claims 1 and 20, respectively.
In claims 5 and 24 (lines 3-4), the antecedent basis of the second occurrence of “hydration levels” seems indefinite since it is unclear if the second occurrence of “hydration levels” in lines 3-4 is the same as the first occurrence of “hydration levels” in line 2. For the purpose of examination, these two occurrences of “hydration levels” are being interpreted to be the same. All dependent claims of claims 5 and 24 are rejected for the same deficiency set forth above.
Claim 12 recites the limitation "the analyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the dependency of claim 12 to claim 11 in order to overcome this rejection.
Claim 14 recites the limitation "the plurality of electrodes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. All dependent claims of claim 14 are rejected for the same deficiency set forth above.
Claim 18 recites the limitation "the glucose monitoring circuitry" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant is encouraged to change “the glucose monitoring circuitry” to read –the glucose sensing circuitry--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process of determining a first metric and second metric to generate a health metric) without significantly more. 
Step 1
	The claimed invention in claims 1-27 is statutory subject matter as the claims recite a system and method for generating a health metric.
Step 2A, Prong One
Regarding claims 1 and 20, the recited steps are directed to a mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection
(III)).
Regarding claims 1 and 20, the limitations of “determine a first metric, determine a second metric, and generate a health metric, wherein the health metric is determined based on the first and second metrics” are a process , as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional mentally evaluating electrocardiogram and glucose data to assess the health condition of a patient.
Step 2A, Prong Two
For claims 1 and 20, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements, “electrocardiogram sensing circuitry configured to sense…a patient” and “glucose sensing circuitry configured to…a patient”, and claim 20 recites additional elements, sensing “electrocardiogram” and “glucose levels.” The electrocardiogram sensing circuitry and glucose sensing circuitry and steps are nothing more than pre-solution activity of data gathering. Claim 1 further recites additional element of “processing circuitry.” The processing circuity is recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of electrocardiogram sensing circuitry and glucose sensing circuitry and steps amount to no more than mere pre-solution activity of data gathering, which does not amount of an inventive concept. In claims 5-6, 14, and 19, the additional elements of “sensing circuitry, a housing, electrodes, and implantable medical device” amount to nothing more than pre-solution activity of data gathering. In addition, “sensing circuitry, a housing, electrodes, and implantable medical device” are well-known and conventional as recognized in applicant’s specification ([0004] and [0030]). Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of determining a first metric and second metric to generate a health metric. Therefore, the claim is not patent eligible.
Regarding dependent claims 2-19 and 21-27, the limitations of claims 1 and 20 further define the limitations already indicated as being directed to the abstract idea.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10, 13-16, 19-20, 22-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (US 20200129099 filed on 10/25/19) in view of Sharma (US 20200187865 filed on 6/18/2020).
Regarding claims 1 and 20, Mi teaches a system and method (Fig. 8) comprising: electrocardiogram sensing circuitry configured to sense an electrocardiogram of a patient (ECG 714 in Fig. 7 and ¶97); glucose sensing circuitry configured to sense glucose levels of the patient (continuous glucose monitor 405 in Fig. 4, ¶78, ¶96, and ¶98); a processing circuitry (¶89, 802 in Fig. 8, and ¶102), determining a second metric, wherein the second metric is associated with glucose levels of the patient during the time unit, (¶43-measure glucose levels and ¶74-trigger a glucose sensor to perform a glucose test) and generating a health metric (¶76-composite risk score), wherein the health metric is determined based on the first and second metrics (¶76-combining the sensor measurements to generate a composite risk score).
	While Mi teaches of cardiac arrhythmias (¶91), Mi does not explicitly mention detecting atrial fibrillation. Mi further does not teach detecting atrial fibrillation of the patient during a time unit, and determining a first metric, wherein the first metric is associated with atrial fibrillation the patient experiences during the time unit.
	Sharma relates generally to medical devices, and, more particularly, to medical devices that monitor cardiac health (¶1). Sharma also teaches the use of an implantable medical device (IMD) to predict a patient’s risk of heart failure hospitalization (¶27) through detecting atrial fibrillation during as one of the patient metrics (¶54). Sharma further teaches the system and methods using the following steps:
detect atrial fibrillation of the patient during a time unit (¶76-detect a tachyarrhythmia event, such as atrial fibrillation (AF)),
and determine a first metric, wherein the first metric is associated with atrial fibrillation the patient experiences during the time unit (¶64-atrial fibrillation duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include the process of determining a metric associated with detected atrial fibrillation during a time period as taught by Sharma in the system and method of Mi in order to predict a patient’s risk of heart failure hospitalization (HFH) (Sharma, ¶27).
Regarding claims 3 and 22, Mi in view of Sharma teaches the system and method of claims 1 and 20. Mi further teaches wherein the second metric comprises a second amount of time that the glucose level of the patient is outside of a target range during the time unit (¶77-glucose index satisfying a specific condition such as exceeding a threshold).
However, Mi does not teach wherein the first metric comprises a first amount of time that the patient experiences atrial fibrillation during the time unit. Sharma teaches wherein the first metric comprises a first amount of time that the patient experiences atrial fibrillation during the time unit (¶64-atrial fibrillation duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the first metric comprises a first amount of time that the patient experiences atrial fibrillation during the time unit of Sharma of the system and method of Mi in order to predict a patient’s risk of heart failure hospitalization (HFH) (Sharma, ¶27).
Regarding claims 4 and 23, Mi in view of Sharma teaches the system and method of claims 1 and 20. Mi further teaches wherein the second metric comprises a second amount of time that the glucose level of the patient is within a target range during the time unit (¶77-glucose index satisfying a specific condition such as falling within a specific range). However, Mi does not teach wherein the first metric comprises a first amount of time that the patient does not experience atrial fibrillation during the time unit. Sharma teaches wherein the first metric comprises a first amount of time that the patient does not experience atrial fibrillation during the time unit (¶91-metric detection module 92 may, for example, monitor the patient activity metric based on the magnitude or duration of each activity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include teaches wherein the first metric comprises a first amount of time that the patient does not experience atrial fibrillation during the time unit of Sharma of the system and method of Mi in order to predict a patient’s risk of heart failure hospitalization (HFH) (Sharma, ¶27).
Regarding claim 7, Mi in view of Sharma teaches the system of claim 1. Mi teaches of threshold comparison in relation to glucose levels only (¶77) and not an overall health threshold. Therefore, Mi does not teach a processing circuitry configured to: compare the health metric to a health threshold; and output an alert in response to the health metric satisfying the health threshold. 
Sharma teaches comparing the health metric (¶109-patient metrics) to a health threshold (¶109-thresholds); and output an alert (¶97- may provide an alert to a user, e.g., of programmer 24, regarding the data from any patient metric and/or the HFH risk level) in response to the health metric satisfying the health threshold (¶116-metric threshold has been met).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include comparing the health metric to a health threshold; and output an alert in response to the health metric satisfying the health threshold of Sharma in Mi in order to determine the HFH risk level based on the comparison with the metric threshold (Sharma, ¶52) and communicate an alert of the heart failure risk level (Sharma, ¶106).
Regarding claims 8 and 27, Mi in view of Sharma teaches the system and method of claims 1 and 20, wherein the processing circuitry is configured to: determine a plurality of second metrics during the plurality of time units (¶43-measure glucose levels and ¶74-trigger a glucose sensor to perform a glucose test), determine a plurality of health metrics (¶76-composite risk score) based on the plurality of first metrics and the plurality of second metrics (¶76-combining the sensor measurements to generate a composite risk score), and generate a health metric trend for display based on the plurality of health metrics (¶75-display…the output including a trend).
However, Mi does not teach to determine a plurality of first metrics during a plurality of time units. Sharma teaches to determine a plurality of first metrics during a plurality of time units (¶29-multiple evaluation periods). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include determining a plurality of first metrics during a plurality of time units of Sharma of the system and method of Mi in order to predict a patient’s risk of heart failure hospitalization (HFH) (Sharma, ¶27).
Regarding claim 10, Mi teaches the system of claim 1, wherein the glucose sensing circuitry is configured to measure a concentration of glucose in a body fluid of the patient (continuous glucose monitor 405 in Fig. 4 and ¶78-monitor glucose concentration invasively).
Regarding claim 13, Mi teaches the system of claim 1, wherein the processing circuitry comprises processing circuitry of an external computing device in wireless communication (820, 824, and 826 in Fig. 8 and ¶105-820 may include a plurality of antennas to wirelessly communicate) with one or more other devices comprising the electrocardiogram sensing circuitry and the glucose sensing circuitry (816 sensors in Fig. 8 and ¶102).
Regarding claim 14, Mi teaches a housing (Fig. 5 and ¶81-IMD 510 include a can 512 that can house) carrying the plurality of electrodes (¶82-electrodes 551, 552, 561, and 562 in Fig. 5) and containing the electrocardiogram sensing circuitry (¶81-sense a physiological signal in the heart 505) and the processing circuitry (¶81-electronic circuit).
Regarding claim 15, Mi teaches the system of claim 14, wherein the housing is configured to be implanted within the patient (¶80-IMD 510 in Fig. 5…subcutaneously implanted and ¶81-IMD 510 can include a hermetically sealed can 512 that can house an electronic circuit).
Regarding claim 16, Mi teaches the system of claim 14, wherein the housing is configured to be implanted subcutaneously (¶80-IMD 510 in Fig. 5…subcutaneously implanted and ¶81).
Regarding claim 19, Mi teaches a first implantable medical device (IMD 510 in Fig. 5 and ¶81) comprising the electrocardiogram sensing circuitry (ECG 714 in Fig. 7 and ¶97) and an external medical device comprising the glucose sensing circuitry (520 external system in Fig. 5, ¶86, and ¶93-glucose index may be output…on the external system 520).
Regarding claim 26, Mi in view of Sharma teaches the method of claim 20. Mi teaches of threshold comparison in relation to glucose levels only (¶77) and not an overall health threshold. Therefore, Mi does not teach comparing the health metric to a health threshold; and outputting an alert in response to the health metric not satisfying the health threshold.
Sharma teaches comparing the health metric (¶109-patient metrics) to a health threshold (¶109-thresholds); and outputting an alert (¶97- may provide an alert to a user, e.g., of programmer 24, regarding the data from any patient metric and/or the HFH risk level) in response to the health metric not satisfying the health threshold (¶109-detect those metrics exceeding thresholds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include comparing the health metric to a health threshold; and outputting an alert in response to the health metric not satisfying the health threshold of Sharma in Mi in order to determine the HFH risk level based on the comparison with the metric threshold (Sharma, ¶52) and communicate an alert of the heart failure risk level (Sharma, ¶106).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Sharma as applied to claims 1, 3-4, 7-8, 10, 13-16, 19-20, 22-23, and 26-27 above, and further in view of Ohnemus (US 20170147775 filed on 5/26/15).
Regarding claims 2 and 21, Mi in view of Sharma teaches the system and method of claims 1 and 20. Mi further teaches the second metric (¶43-measure glucose levels and ¶74-trigger a glucose sensor to perform a glucose test). However, Mi does not teach wherein the health metric is determined based on a multiplication of the first metric and the second metric.
Ohnemus teaches wherein the health metric is determined based on a multiplication of the first metric and the second metric (¶56-risk factors…can be used as overall risk multipliers). 
Ohnemus relates, generally, to networking and, more particularly, to a data acquisition, processing and communication system relating to an individual's health (¶2). Ohnemus further teaches a Metric Health Score includes a plurality of central estimators, which can be derived from data and one or more models and can be related to a stroke (¶57-58). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the health metric is determined based on a multiplication of the first metric and the second metric of Ohnemus of the system and method in Mi in order to determine a metric health score to predict the stroke risk of a patient (Ohnemus, ¶57-58).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Sharma as applied to claims 1, 3-4, 7-8, 10, 13-16, 19-20, 22-23, and 26-27 above, and further in view of Seung (KR 20210026711 filed on 9/2/19).
Regarding claim 9, Mi in view of Sharma teaches the system of claim 1 as set forth above. However, Mi does not teach wherein the health metric comprises a stroke metric, and wherein the stroke metric indicates a probability that the patient has experienced or will experience a stroke. 
Seung teaches wherein the health metric comprises a stroke metric (page 2, Technical Solution section, ¶1-risk factor contribution), and wherein the stroke metric indicates a probability that the patient has experienced or will experience a stroke (page 3, ¶5-stroke danger prediction model…of the diabetes patient; page 6, ¶3-diabetes patient, fibrillation of heart, and stroke danger prediction model).
Seung relates generally to stroke danger prediction model design method and apparatus of the diabetes patient (page 2, Technical Field section). Seung further teaches the stroke danger prediction model design method and apparatus of the diabetes patient in which the treatment schedule sets the stroke in consideration of the risk factor generated but the embodiments of the invention can provide the stroke danger prediction model (page 2, Tech Problem section, ¶2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include wherein the health metric comprises a stroke metric, and wherein the stroke metric indicates a probability that the patient has experienced or will experience a stroke of Seung of the system in Mi in order to provide the stroke danger prediction model design method and apparatus of the diabetes patient to predict the degree of danger of the stroke (Seung, 
page 2, Tech Problem section, ¶1).

Claims 5-6, 11-12, 17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Sharma as applied to claims 1, 3-4, 7-8, 10, 13-16, 19-20, 22-23, and 26-27 above, and further in view of Tzyy-Ping (US 20100324398 filed on 5/12/08).
Regarding claims 5, 6, 24 and 25, Mi in view of Sharma teaches the system and method of claims 1 and 20 as set forth above. However, Mi does not teach a sensing circuitry configured to sense hydration levels of the patient, wherein the processing circuitry is further configured to determine a third metric, wherein the third metric is associated with hydration levels of the patient during the time unit, and the health metric is further determined based on the third metric.
Tzyy-Ping teaches teach a sensing circuitry configured to sense hydration levels of the patient (¶33-measuring of…hydration), wherein the processing circuitry is further configured to determine a third metric (¶25-measured…over a time interval or period), wherein the third metric is associated with hydration levels (¶35-hydration levels) of the patient during the time unit, and the health metric is further determined based on the third metric (¶119-screens for potential conditions by estimating a plurality of blood analyte concentration levels). Tzyy-Ping teaches known methods of detecting  hydration levels (¶35-hydration level) including optical and electrical impedance measurement techniques.
Tzyy-Ping relates generally to non-invasive devices and methods for characterizing a physiological parameter in a living being, such as a human (¶1). In one example, the present invention provides a device and process for estimating a blood analyte concentration level, such as a glucose level (¶1). Tzyy-Ping further teaches a glucose monitoring device and method (¶12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include the process of detecting hydration levels using impedance detecting devices, determining a third metric associated with hydration levels of the patient , and use the third metric to determine the health metric as taught by Tzyy-Ping in the method and system of Mi because changes in hydration level simultaneously affects bio-impedance properties (Tzyy-Ping, ¶35).
Regarding claim 11, Mi teaches wherein the glucose sensing circuitry is configured to measure a concentration of an analyte in a body fluid of the patient, wherein the analyte is associated with a glucose concentration (¶74-measure glucose level directly from blood or interstitial fluid).
Regarding claim 12, Mi in view of Sharma teaches the system of claim 1. However, Mi does not teach wherein the analyte comprises at least one of hemoglobin, hemoglobin Alc, albumin, insulin, or proinsulin. Tzyy-Ping teaches teach wherein the analyte (¶33-blood analyte information) comprises hemoglobin (¶33-hemoglobin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the analyte comprises hemoglobin of Tzyy-Ping in Mi in order to analyze specific aspects of a patient’s blood chemistry (Tzyy-Ping, ¶42) because hemoglobin affects glucose levels.
Regarding claim 17, Mi in view of Sharma teaches the system of claim 14. However, Mi does not teach wherein the housing is configured to be disposed on an external surface of skin of the patient. Tzyy-Ping teaches wherein the housing (claim 89-housing) is configured to be disposed on an external surface of skin of the patient (¶114-typically the data is collected from the patient using noninvasive skin-surface sensors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the housing is configured to be disposed on an external surface of skin of the patient of Tzyy-Ping in Mi in order to monitor glucose data non-invasively (Tzyy-Ping, ¶12).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Sharma and Tzyy-Ping as applied to claims 5-6, 11-12, 17, and 24-25 above, and further in view of Perschbacher (US 20170290550 filed on 4/4/17).
Regarding claim 18, Mi in view of Sharma teaches the system of claim 14. However, Mi does not teach wherein the housing contains the glucose monitoring circuitry. Perschbacher teaches wherein the housing contains the glucose monitoring circuitry (¶45-a physiological signal may be sensed from one or more physiological sensors that may be integrated within the IMD 110; ¶53-glucose level).
Perschbacher relates generally to medical devices, and more particularly, to systems, devices and methods for detecting and managing cardiac arrhythmias (¶2). Perschbacher further teaches implantable medical devices are capable of detecting physiological events, such as cardiac arrhythmias or progression of chronic heart diseases, and obtaining sampled values of cardiac electrical activity signals such as electrograms (¶6). Some IMDs may further be communicated with multiple physiological sensors that may measure various physiological signals (¶6). A physiological signal may be sensed from one or more physiological sensors that may be integrated within the IMD 110 (¶45). Perschbacher further teaches measuring glucose levels (¶53). The IMD may be programmed to monitor and store data sensed from some or all of the physiological sensors (¶6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include wherein the housing contains the glucose monitoring circuitry of Perschbacher in Mi in order to measure glucose level and heart rate (Perschbacher, ¶53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792